Exhibit 10.3

UNITED STATES COMMODITY INDEX FUNDS TRUST

AMENDMENT NO. 2 TO MARKETING AGENT AGREEMENT

This Amendment No. 2 dated July 30, 2012 to the Marketing Agent Agreement by and
among United States Commodity Index Funds Trust, a Delaware statutory trust (the
“Trust”) on its own behalf and on behalf of the United States Commodity Index
Fund, United States Copper Index Fund, United States Agriculture Index Fund and
United States Metals Index Fund, United States Commodity Funds LLC, a Delaware
limited liability company, as Sponsor of the Trust (the “Sponsor”) and ALPS
Distributors, Inc., a Colorado corporation (the “Marketing Agent”).

WITNESSETH

WHEREAS, the Trust, the Sponsor and the Marketing Agent entered into a Marketing
Agent Agreement dated as of July 22, 2010;

WHEREAS, the Marketing Agent Agreement was amended by the Trust, the Sponsor and
the Marketing Agent effective January 3, 2011 (collectively, the “Agreement”);
and

WHEREAS, the Trust, the Sponsor and the Marketing Agent wish to amend the
Marketing Agent Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the Trust, the Sponsor and the Marketing Agent hereby agree as
follows:

 

  1.

Notices. Section 10.7 of the Agreement entitled “Notices” is amended to change
the address of the Sponsor effective August 1, 2012 to the following:

United States Commodity Funds LLC

1999 Harrison Street, Suite 1530

Oakland, California 94612

 

  2.

Except as specifically set forth herein, all other provisions of the Agreement
shall remain in full force and effect.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 2
to be duly executed as of the date first written above.

UNITED STATES COMMODITY INDEX FUNDS TRUST, on its own behalf and on behalf of
the United States Commodity Index Fund, United States Copper Index Fund, United
Agriculture Index Fund and United States Metals Index Fund

 

By: United States Commodity Funds LLC,

        as Sponsor

/s/ Howard Mah Name: Howard Mah Title:   Management Director UNITED STATES
COMMODITY FUNDS LLC /s/ Howard Mah Name: Howard Mah Title:   Management Director
ALPS DISTRIBUTORS, INC. /s/ Thomas A. Carter Name: Thomas A. Carter
Title:   President